                                            Case 3:20-cv-04493-JD Document 8 Filed 12/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                                   Case No. 20-cv-04493-JD
                                         DREVALEVA,
                                   8                      Plaintiff,                          ORDER RE IFP APPLICATION AND
                                   9                                                          DISMISSING COMPLAINT
                                                    v.
                                  10                                                          Re: Dkt. No. 2
                                         THE U.S. IMMIGRATION &
                                  11     NATURALIZATION SERVICE,
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Pro se plaintiff Tatyana Drevaleva filed a “petition for [a] writ of mandate” to compel the
                                  15   United States Citizenship and Immigration Services to grant permanent residency to Valentina
                                  16   Volkova, an individual who moved to the United States from Ukraine and died before her Green
                                  17   Card interview. Dkt. No. 1. Drevaleva has asked to proceed in forma pauperis (“IFP”). Dkt. No.
                                  18   2. The request is granted, and the complaint is dismissed.
                                  19             IFP requests are evaluated under 28 U.S.C. § 1915, and the first question is whether the
                                  20   plaintiff’s financial status excuses payment of the court’s filing fees. The answer here is yes.
                                  21   Drevaleva states that she has a very modest monthly income from providing in-home care
                                  22   services, and substantial debts. Dkt. No. 2. Drevaleva meets the financial qualification for IFP
                                  23   status.
                                  24             The next question is whether the complaint is sufficient to stand, and the answer is no. The
                                  25   Court may “at any time” dismiss an IFP complaint that fails to state a claim on which relief may
                                  26   be granted. 28 U.S.C. § 1915(e)(2)(B). The standard is the same as under Federal Rule of Civil
                                  27   Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). As a pro se plaintiff,
                                  28   Drevaleva gets a liberal construction of her complaint and the benefit of any doubts, but she still
                                            Case 3:20-cv-04493-JD Document 8 Filed 12/17/20 Page 2 of 3




                                   1   must satisfy the requirements of Rule 8 and state facts sufficient to allege a plausible claim.

                                   2   Nguyen Gardner v. Chevron Capital Corp., No. 15-cv-01514-JD, 2015 WL 12976114, at *1 (N.D.

                                   3   Cal. Aug. 27, 2015).

                                   4            The legal basis for the petition is not stated, and the Court construes it as arising under the

                                   5   mandamus provisions in 28 U.S.C. § 1361. Mandamus is an extraordinary remedy that is

                                   6   available “only when ‘(1) the plaintiff’s claim is clear and certain; (2) the duty is ministerial and

                                   7   so plainly prescribed as to be free from doubt; and (3) no other adequate remedy is available.’”

                                   8   Lowry v. Barnhart, 329 F.3d 1019, 1021 (9th Cir. 2003) (quoting Oregon Natural Res. Council v.

                                   9   Harrell, 52 F.3d 1499, 1508 (9th Cir.1995)); see also Patel v. Reno, 134 F.3d 929, 931 (9th Cir.

                                  10   1998).

                                  11            The petition here fails on all three elements. Drevaleva indicates that she was not legally

                                  12   related to Volkova, but was a friend. Dkt. No. 1 ¶¶ 4, 9. She “believes” Volkova was seeking a
Northern District of California
 United States District Court




                                  13   Green Card so that her children, who live in Ukraine and Moscow, could immigrate to the United

                                  14   States. Id. ¶¶ 4, 10. Drevaleva does not know the legal basis of Volkova’s residency application,

                                  15   or her USCIS case number, or anything else about Volkova’s immigration proceedings. She saw

                                  16   something online about permanent residency for deceased individuals that she believes applies

                                  17   here, and cites 8 U.S.C. § 1154. Id. ¶ 11.

                                  18            None of this comes close to stating a plausible claim for mandamus relief. It is not at all

                                  19   clear that Drevaleva has any basis for relief under Section 1154, which addresses claims for

                                  20   residency and citizenship by family members, which she is not. Section 1154 is a complicated

                                  21   statute, and its interpretation and application by the USCIS to individual cases cannot be said to be

                                  22   merely ministerial in any respect. And to the extent the children are interested, they are perfectly

                                  23   free to pursue United States citizenship or residency on their own.

                                  24            Consequently, the case is dismissed and closed. While the Court typically would grant

                                  25   leave to amend, it is clear here that Drevaleva cannot state any facts that might plausibly state a

                                  26   claim for mandamus relief, and so amendment would be futile. See Ebner v. Fresh, Inc., 838 F.3d

                                  27   958, 968 (9th Cir. 2016). All other pending motions and requests are terminated as moot.

                                  28
                                                                                           2
                                            Case 3:20-cv-04493-JD Document 8 Filed 12/17/20 Page 3 of 3




                                   1   Drevaleva is advised that no further filings of any sort will be permitted without the Court’s prior

                                   2   approval.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 17, 2020

                                   5

                                   6
                                                                                                    JAMES DONATO
                                   7                                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
